Citation Nr: 1200406	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1983 to March 1986, and with the United States Army from May 1986 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran's file has been transferred to the RO in Nashville, Tennessee.

In October 2008, the Veteran was afforded an informal conference with a Decision Review Officer.  A report of this conference is associated with the claims file.


FINDINGS OF FACT

1.  The evidence reflects that the Veteran has not been employed since 2005.

2.  The evidence demonstrates that the Veteran is unemployable due to his service-connected left knee disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran meets the schedular requirements for a TDIU, as he has one disability rated at 50 percent and a combined rating of 70 percent (effective May 2, 2005).

The Veteran is currently service-connected for the following four disabilities: status post anterior cruciate ligament tear with traumatic arthritis and flexion deformity of the left knee with limitation of extension, rated at 50 percent; chronic sinusitis with nasal congestion, rated at 30 percent; left knee laxity, status post anterior cruciate ligament tear, rated at 10 percent; and left quadriceps atrophy, rated at 0 percent.

The evidence reflects that the Veteran has not been employed since 2005.

At an April 2006 VA general medical examination, the examining physician stated the following: "It is felt that with the knee and the escalating problems with the knee and inability to exercise, and the onset of diabetes, this patient has had severe impaction on physical and sedentary on the left knee."

Three days later, in an addendum opinion, the April 2006 VA examiner stated the following: "It is felt that with the knee and the escalating problems with the knee and inability to exercise, and the onset of diabetes, this patient has had severe impaction on physical and sedentary employment."

At an April 2007 VA vocational rehabilitation evaluation, a counseling psychologist stated that the Veteran is not employable nor is he feasible for vocational rehabilitation due to the severity of his physical and psychiatric problems and the poor prognosis for recovery.  The psychologist did not state which of the Veteran's specific problems make him unemployable.

In a July 2007 decision, the Social Security Administration (SSA) found the Veteran to be disabled due to diabetes mellitus, chronic diabetic foot ulcer with sepsis treated by partial amputation of the left foot sepsis, hypertension, degenerative joint disease of the left knee, and a mood disorder.

At a May 2008 VA nose, sinus, larynx, and pharynx examination, the examining physician opined that there is no occupational limitation or limitation to employment secondary to rhinitis or sinusitis.

At a May 2008 VA joints examination, the examining physician opined that it is more likely than not that the Veteran's prospects for finding employment of any kind, given his arthritic knee and his inability to wear a prosthesis on his below knee amputation, are not good.  The examiner opined that, therefore, the Veteran would have an extremely difficult time finding any type of employment in any field because of this service-connected condition.

At a November 2008 VA joints examination, the examining physician opined that, with regard to the Veteran's ability to seek employment, certainly any job that requires bending, lifting, stooping, or walking would not be possible.  The examiner expressed that he personally did not see a reason why the Veteran could not perform a sitting job.  In response to the Veteran saying that he could not sit for more than two to three hours at a time because of the atrophy of his musculature, the examiner expressed that personally he was not pleased that it should limit the Veteran from being able to sit at work.  The examiner opined that the Veteran's prospects of employment are extremely poor, but he could not say that the Veteran was completely unemployable, as his opinion of being completely unemployable involved a person who has severe mental problems or is bed bound, of which the Veteran is neither.  The examiner would not comment as to whether the Veteran's other medical problems would make him completely unemployable.

The May 2008 VA joints examiner specifically opined that it is more likely than not that the Veteran's prospects of finding any type of employment in any field were not good (noting the Veteran would have an extremely difficult time finding any employment) because of his service-connected left knee condition.  The November 2008 VA joints examiner refused to say whether the Veteran was completely unemployable due to his left knee condition or any of his other disabilities.  The remaining evidence of record considers the impact of the Veteran's nonservice-connected disabilities in addition to his service-connected disabilities on his employment capacity.

For his service-connected chronic sinusitis with nasal congestion, the evidence is against a finding that the Veteran is unemployable due to this disability.

For his service-connected left quadriceps atrophy, the evidence does not specifically address whether the Veteran is unemployable due to this disability.

For his service-connected left knee disabilities, the only definitive opinion regarding unemployability due to such disabilities is in favor of the claim for a TDIU.

At worst, the evidence is in equipoise with respect to whether the Veteran is unemployable due solely to his service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

A TDIU is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


